DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the grounds that some of special technical features of Group II are in the dependent claims of Group I and therefore, does not require a serious burden.  This is not found persuasive because while there may be similar subject matter in the dependent claims, the claims are viewed as a whole. Those dependent claims still require the special technical features of Group I of a feed element comprising first and second conductive transmission lines that are electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles, respectively, wherein the arm segments of the first and second dipoles are between the feed element and the surface of the reflector. This limits the search area of group I. Group II only requires a reflector with a radiating element, which is a much larger group which would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yona et al. (US 2015/0138032, hereby referred as Yona) in view of Shooshtari et al. (US 2016/0285169, hereby referred as Shooshtari).
Regarding claim 1, Yona teaches the following: 
a dipole antenna, comprising: 
a radiating element comprising first (elements 102, figures 1) and second dipoles (elements 104, figures 1), wherein the first and second dipoles respectively comprise arm segments (elements 106, 108, 112, and 114, figures 1) and are arranged in a crossed dipole arrangement (as shown in figures 1); and 
a feed element (paragraph [0026]) comprising first and second conductive transmission lines (microstrip feedline, paragraph [0026], figure 1A) that are electrically isolated from one another and are coupled to the arm segments of the first and second dipoles, respectively, wherein the arm segments of the first and second dipoles are between the feed element and a bottom of the dipole antenna (as shown in figure 1A, a protruding portion of the feed element is above the diples). 
Yona does not teach a reflector; a radiating element above a surface of the reflector; first and second conductive transmission lines that are electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles, wherein the arm segments of the first and second dipoles are between the feed element and the surface of the reflector. However, Yona does 
Shooshtari suggests the teachings of a reflector (element 12, figure 6); a radiating element (element 15, figure 6) above a surface of the reflector; first and second conductive transmission lines that are electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles (paragraph [0027] and [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the dipole antenna of Yona to include a reflector, and for the radiating element to be above a surface of the reflector as suggests by the teachings of Shooshtari which are commonly used with crossed dipole antennas to reflect the signals towards a certain direction and prevent back lobes, which would also cause the arm segments of the first and second dipoles are between the feed element and the surface of the reflector. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second conductive transmission lines of Yona to be electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles as suggested by the teachings of Yona and Shooshtari as capacitively feeding a dipole is one of the known suitable feed arrangements known for feeding dipoles. 

Regarding claim 10, the combination of Yona and Shooshtari as referred in claim 1 teaches the following:
wherein the first and second conductive transmission lines extend in substantially perpendicular directions along the surface of the feed element (Yona, as shown in figures 1)(Shooshtari, as shown in figures 4-6).

Regarding claim 18, the combination of Yona and Shooshtari as referred in claim 1 teaches the following:
wherein the first and second conductive transmission lines respectively define a linear shape or a non-linear shape (Yona, microstrip feedline, paragraph [0026], figure 1A)(Shooshtari, paragraph [0027] and [0030], figures 4-6), and/or portions of differing width.

Regarding claim 19, the combination of Yona and Shooshtari as referred in claim 1 teaches the following:
wherein the first conductive transmission line is connected to a first antenna port of the dipole antenna, and wherein the second conductive transmission line is connected to a second antenna port of the dipole antenna (Yona, figures 1, each transmission line is connected to a port to feed each of the arms of the dipole antennas)(Shooshtari, figures 4-6, each transmission line is connected to a port to feed each of the arms of the dipole antennas).

Claims 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yona et al. (US 2015/0138032, hereby referred as Yona) in view of Shooshtari et al. (US 2016/0285169, hereby referred as Shooshtari), and further in view of Rudish et al. (US 8,462,071, hereby referred as Rudish).
Regarding claim 12, the combination of Yona and Shooshtari as referred in claim 1 teaches the dipole antenna with the exception for the following:
further comprising: first and second coaxial feed cables respectively comprising an inner conductor and an outer conductor extending from the surface of the reflector to the feed element, wherein the inner conductors of the first and second coaxial feed cables are electrically connected to the first and second conductive transmission lines, respectively, and wherein the outer conductors of the first and second coaxial feed cables are electrically grounded.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dipole of the combination of Yona and Shooshtari to further comprise first and second coaxial feed cables respectively comprising an inner conductor and an outer conductor extending from the surface of the reflector to the feed element, wherein the inner conductors of the first and second coaxial feed cables are electrically connected to the first and second conductive transmission lines, respectively, and wherein the outer conductors of the first and second coaxial feed cables are electrically grounded as suggested by the teachings of Rudish which is an alternative way to connect a feeding source instead of using a balun as used in Yona, which can feed the appropriate signals to the feed element, which can be used for impedance matching with the various arms of the dipoles. 

Regarding claim 14, Yona as modified in claim 12 teaches the dipole antenna with the exception for the following:
wherein the feed element comprises a conductive ground plane, and wherein the outer conductors of the first and second coaxial feed cables are electrically grounded to the conductive ground plane of the feed element.
Rudish suggests the teachings of wherein the feed element comprises a conductive ground plane, and wherein the outer conductors of the first and second coaxial feed cables are electrically grounded to the conductive ground plane of the feed element (column 4, lines 22-57).


Regarding claim 16, Yona as modified in claim 12 teaches the dipole antenna with the exception for the following:
wherein the outer conductors of the first and second coaxial feed cables are electrically grounded to the arm segments of the first and second dipoles, respectively.
Rudish suggests the teachings of wherein the outer conductors of the first and second coaxial feed cables are electrically grounded to the arm segments of the first and second dipoles, respectively (column 4, lines 22-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the outer conductors of the first and second coaxial feed cables of Yona as modified to be electrically grounded to the arm segments of the first and second dipoles, respectively as suggested by the teachings of Rudish which is an alternative way to connect a feeding source instead of using a balun as used in Yona, which can feed the appropriate signals to the feed element, which can be used for impedance matching with the various arms of the dipoles.

Regarding claim 17, Yona as modified in claim 12 teaches the following:

Yona as modified does not teach wherein the first and second coaxial feed cables extend along the at least one feed stalk beyond the first and second dipoles.
Rudish suggests the teachings of wherein the first and second coaxial feed cables extend along the at least one feed stalk beyond the first and second dipoles (column 4, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second coaxial feed cables of Yona as modified to extend along the at least one feed stalk beyond the first and second dipoles as suggested by the teachings of Yona and Rudish which is an alternative way to connect a feeding source instead of using a balun up along the feed stock as used in Yona, which can feed the appropriate signals to the feed element, which can be used for impedance matching with the various arms of the dipoles.

Allowable Subject Matter
Claims 2-9, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.


However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845